Birdzell, J.
(concurring specially). I concur'in a reversal of tbe judgment in this case and in remanding tbe case to tbe district court for another trial. It is my opinion that there is evidence of value upon which a jury would be warranted in finding a verdict for tbe plaintiff in some sum; but it is apparent from tbe record that tbe verdict upon which tbe judgment was entered was a compromise between tbe values as testified to by tbe plaintiff’s main witness and those sought to be established by tbe defendant. Tbe record further discloses that tbe jury bad tbe benefit of an ample description of tbe situation and tbe condition of tbe property destroyed. But, in view of tbe fact that tbe only evidence of value which tbe plaintiff adduced was shown to be evidence based upon construction costs incurred at a time when it *383was contemplated that the property would become part of a going concern, it is of such an unsatisfactory character that it ought not to be allowed to stand as the basis of the verdict. The evidence of value should relate to the condition of the property at about the time' of its destruction.